Bates, Judge,
delivered the opinion of the court.
This is an action of ejectment. The plaintiff claimed title under a tax sale. The defendant proved that the sale was made inside of the court-house, and not before the courthouse door, and the court instructed the jury that in such case the sale was void. The plaintiff took a nonsuit, and after an unsuccessful motion to set it aside, brings the case to this court,
The point is precisely covered by the decision in the case of Ruby v. Huntsman, decided at the last term of this court. (32 Mo. 501.)
Judgment affirmed.
Judges Bay and Dryden concur.